UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7065



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ISAAC NICHOLS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-93-128)


Submitted:   February 16, 2001         Decided:     February 28, 2001


Before WIDENER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Isaac Nichols, Appellant Pro Se. David T. Maguire, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Isaac Nichols seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).*

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   United States v. Nichols, No. CR-93-128 (E.D. Va.

July 11, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Because Nichols’ sentence is below the prescribed statutory
maximum, his claim under Apprendi v. New Jersey, 530 U.S. , 68
U.S.L.W. 4576 (U.S. June 26, 2000) (No. 99-478), is not viable. We
decline to review any other issues Nichols seeks to raise for the
first time on appeal.


                                 2